


Exhibit 10.40

 

ADDENDUM TO FACILITY AND MANAGEMENT SERVICES AGREEMENT

 

This Addendum (the “Addendum”) is entered into effective as of January 1, 2015,
by and between U.S. Cancer Care, Inc., a Delaware corporation (“Manager”) and
21st Century Oncology of California, a Medical Corporation (“Medical Group”).
This Addendum amends Section 4(a) of the Facility and Management Services
Agreement (the “Agreement”) dated October 18, 2013 between Manager and Medical
Group to revise the Management Fee, as defined in the Agreement.

 

From and after the date hereof, Section 4(a) shall read as follows:

 

4(a). Manager shall be paid, and Manager shall accept as payment for all
facilities, Equipment, supplies, personnel and services provided to Medical
Group hereunder, an annual amount equal to seventy-seven percent (77%) of Net
Collected Dollars (the “Management Fee”). For purposes of this Agreement, “Net
Collected Dollars” shall mean the gross collections attributable to radiation
therapy services provided by Medical Group at the Licensed Premises during the
term of this Agreement, net of refunds, adjustments, overpayments and the
billing fee due Financial Services of Southwest Florida, LLC by Medical Group
pursuant to the Billing Services Agreement further described in
Section 5(a) (the “Billing Services Fee”).

 

 

Accepted:

U.S. CANCER CARE, INC.

 

 

 

By:

/s/ JOSEPH BISCARDI

 

 

Joseph Biscardi

 

 

Assistant Treasurer

 

 

 

 

 

 

Accepted:

21ST CENTURY ONCOLOGY OF CALIFORNIA, A MEDICAL CORPORATION

 

 

 

By:

/s/ DANIEL E. DOSORETZ, M.D.

 

 

Daniel E. Dosoretz, M.D.

 

 

Vice President

 

--------------------------------------------------------------------------------
